Citation Nr: 1012610	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The  issues of entitlement to service connection for chronic 
headaches and entitlement to a compensable evaluation for 
residuals of a nose fracture with deviated septum have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they 
are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1953 to 
April 1956.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is 
diagnosed with osteoarthritis of the thoracic and lumbar 
spine with kyphosis of the thoracic spine that is 
etiologically related to his period of active service.




CONCLUSION OF LAW

Osteoarthritis of the thoracic and lumbar spine was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  Reasonable doubt is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he is entitled to service connection for 
disorders of the thoracic and lumbar spine.  Specifically, 
he asserts that a truck he was driving landed in a ditch, 
causing the hatch to close forcefully, injuring his back.

Initially, the Board observes the Veteran's service 
treatment records as well as personnel records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In a case in which a claimant's service 
records are unavailable through no fault of his own, there 
is a heightened obligation for VA to assist the Veteran in 
the development of his claim and to provide reasons or bases 
for any adverse decision rendered without these records.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In response to 
VA's request for additional evidence, the Veteran submitted 
several statements indicating he has complained of back pain 
since service.  For example, an undated statement from Mr. 
W.D.W. notes that, during his period of active service, the 
Veteran returned home for Christmas in December 1954 
complaining of back pain.  Furthermore, the Board finds the 
Veteran is competent to report he injured his back in 
service, though he is not competent to report a diagnosis of 
a chronic back disorder is service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Significantly, the Veteran was provided a VA examination in 
August 2009.  After physically examining the Veteran, the VA 
examiner opined that it is at least as likely as not the 
Veteran's current osteoarthritis of the thoracic and lumbar 
spine is etiologically related to active service.  The VA 
examiner noted that, although there are no service treatment 
records documenting a spine injury in service, trauma can 
cause kyphosis as well as osteoarthritis and, further, it is 
at least as likely as not the injury described by the 
Veteran could have led to the current diagnosis.  As noted 
above, the Board finds the Veteran credible to report the 
incident leading to the Veteran's asserted in-service 
injury.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the 
evidence is in "relative equipoise, the law dictates that 
the Veteran prevails."

In the instant case, even though there is no record of an 
in-service spine injury, a VA physician found it at least as 
likely as not that the incident described by the Veteran 
could have led to his present diagnosis.  As such, resolving 
all doubt in favor of the Veteran, the Board concludes that 
service connection for osteoarthritis of the thoracic and 
lumbar spine with kyphosis of the lumbar spine, is 
warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for osteoarthritis of the thoracic and 
lumbar spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


